PER CURIAM.
Bail may be taken in the amount of $150,000. Sureties to be individuals, not surety companies or corporations, and not indemnified by defendant, or any other person, and no one to assume more than $20,000. Sureties to be approved by the district attorney, or, in ease of disapproval by him, then by the court. Bond conditioned that defendant will not leave the Southern district of New York, will report himself daily, except Sundays, to the marshal, and will be returned to custody on the morning of the ist Monday of November 1913, or such other day thereafter as this court may by order direct. The bond shall further provide that no failure to notify sureties of failure to report himself shall be any defense to proceeding to forfeit the bond. There shall also be a stipulation entered into that the cause be ready for argument on writ of error on the .first day of the coming October term, record to be printed by August 1, 1913.